Civil action to recover $183.10, with interest from 30, December, 1927, alleged balance due on "dry goods" store account.
From a verdict and judgment in favor of plaintiffs for $183.10, with interest from 21 June, 1927, the defendant appeals, assigning errors.
It is in evidence that on 1 August, 1927, defendant gave plaintiffs a check for $379.81, with notation, "For Acct. in full," appearing thereon, which was cashed by plaintiffs. Defendant pleads this check in bar of plaintiff's claim, under the principle of accord and satisfaction as announced in Hardware Co. v. Farmers Federation, 195 N.C. 702,143 S.E. 471, and cases there cited.
It appears, however, that the check of 1 August, 1927, was for the exact amount of defendant's "grocery account," and that his "dry goods account" of $183.10 was not then due. Plaintiffs' right to recover for the undisputed "dry goods account" is supported by the decisions in Oil Co. v.Moore, 195 N.C. 305, 141 S.E. 926, Refining Corp. v. Sanders, 190 N.C. 203,129 S.E. 607, and Bogert v. Manufacturing Co., 172 N.C. 248,90 S.E. 208.
But as the dry goods account was not due until 30 December, 1927, it was error to allow interest from 21 June, 1927. This was an inadvertence, and plaintiffs consent to a modification of the judgment. As thus modified, the verdict and judgment will be upheld.
Modified and Affirmed. *Page 8